Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending; claims 1, 11 and 20 are independent.

Claim Objections
Claims 1, 2, 11, 12 and 20 are objected to for the following informalities.
There are insufficient antecedent basis for “each numeric identifier” and “ the on-line data structure” in claims 1, 11 and 20.
Claims 2 and 12 contain typo: “metadataan”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,079,888 (Appl. No.: 15/048,999).  According to the observation provided below, claims in the Patent No. 10,079,888 claims all the limitations set forth in the instant claims 1-3, 5-10, 11-12, 15-20.
 

Instant Application

Patent No. 10,079,888
A method for identifying objects in an arbitrary domain, the method comprising:

A method, comprising:

…
receiving, by at least one processor, a new address request with corresponding metadata from a client device for an object within a universal data storage system;
receiving a new address request with the corresponding location information from the at least one client device generated by the user interface application, for each
non-network object;
determining, by the at least one processor, a unique numeric identifier for the object that is not used as an identifier for any other object in the universal storage system based at least in part on the metadata;
determining a numeric address for the each non-network object based at least in part on its selected type that is not used as an address for any other object of an identical type;
providing, by the at least one processor, each numeric identifier in association with the corresponding metadata for the object to one or more computer servers for storing as a record in a digital data structure holding different numeric identifiers each associated with a different one of corresponding metadata; and
maintaining each numeric address in association with the corresponding location information for the each non-network object as a record in an on-line data structure holding different numeric addresses each associated with a different one of corresponding location information; and
serving, by the at least one processor over the computer network, the corresponding metadata for the object selected from the on-line data structure in response to at least one query containing the each numeric identifier.
serving the corresponding location information for the each non-network object selected from the on-line data structure in response to at least one query containing the each numeric address.
2
1
3
2
5
4
6
5
7
5
8
8
9
10
10
13


Claims 11-12, 15-20 are rejected for the same reason stated for claims 1-3, and 5-10.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 2, 11, 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 11 and 20 recite receiving a new address request; claims lack description for distinguishing a new address request from and an old address request. Moreover, it is not clear to what kind of address the term address is referring to because there is no step with respect to returning and using the requested address.
Claims 2 and 12 recite a “characteristic type”; it is not clear what a “characteristic type” is; spec. ¶¶ 10 and 56 repeat the same without providing any definition for a “characteristic type”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 102 that forms the basis for all the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fischer, Pub. No.: US 2012/0054201 (Fischer).

Fischer teaches:
Claim 1.	A method for identifying objects in an arbitrary domain, the method comprising:
receiving, by at least one processor, a new address request with corresponding metadata from a client device for an object within a universal data storage system; (¶¶ 6, 41-43, 77, 117, 149, a database receives a request for an address by receiving information/metadata from a user for address/tracking and tracing of an object which changes position (e.g., transit through space and time) as well as change its physical, chemical or other nature of form in a sequential chain of moving and non-moving objects) 
determining, by the at least one processor, a unique numeric identifier for the object that is not used as an identifier for any other object in the universal storage system based at least in part on the metadata; (¶¶ 41, 43, 116-117, 119, 149, 158, a sequential chain as an object comprising a collection of related objects is assigned a unique identifier; each object within a sequential chain is also assigned a unique identifier)
providing, by the at least one processor, each numeric identifier in association with the corresponding metadata for the object to one or more computer servers for storing as a record in a digital data structure holding different numeric identifiers each associated with a different one of corresponding metadata; and (¶¶ 48, 166, 170, 220, a sequential chain registry/SCR database is a structure for storing all objects and their associated unique identifiers on servers such as unique identifier servers 238 in fig. 18 for identifying a particular sequential chain and tracking/tracing objects in the sequential chain)
serving, by the at least one processor over the computer network, the corresponding metadata for the object selected from the on-line data structure in response to at least one query containing the each numeric identifier. (¶ 220, object data is provided to the user in response to a request containing the unique identifier)

Claim 11.	An apparatus for identifying objects in an arbitrary domain, comprising: 
a processor, a memory coupled to the processor, and a network interface device coupled to the processor, wherein the memory holds instructions that when executed by the processor, cause the apparatus to perform the operations of: (¶ 173)
receiving a new address request with corresponding metadata from a client device for an object within a universal data storage system; (¶¶ 6, 41-43, 77, 117, 149, a database receives a request for an address by receiving information/metadata from a user for tracking and tracing of an object which changes position (e.g., transit through space and time) as well as change its physical, chemical or other nature of form in a sequential chain of moving and non-moving objects) 
determining a unique numeric identifier for the object that is not used as an identifier for any other object in the universal storage system, based at least in part on the metadata; (¶¶ 41, 43, 116-117, 119, 149, 158, a sequential chain as an object comprising a collection of related objects is assigned a unique identifier; each object within a sequential chain is also assigned a unique identifier)
providing each numeric identifier in association with the corresponding metadata for the object to one or more computer servers for storing as a record in a digital data structure holding different numeric identifiers each associated with a different one of corresponding metadata; and (¶¶ 48, 166, 170, 220, a sequential chain registry/SCR database is a structure for storing all objects and their associated unique identifiers on servers such as unique identifier servers 238 in fig. 18 for identifying a particular sequential chain and tracking/tracing objects in the sequential chain)
serving the corresponding metadata for the object selected from the online data structure in response to at least one query containing the each numeric identifier. (¶ 220, object data is provided to the user in response to a request containing the unique identifier)

Claim 2.	The method of claim 1, further comprising serving a user interface application to at least one client device over a computer network, the user interface application configured to receive user input defining an object, obtaining corresponding metadata[an] object according to a characteristic type at least in part from user input, sending the corresponding metadata to the at least one processor, and requesting assignment of a unique numeric identifier for the object. (¶¶ 61, 73, 135, “enterprises; users; objects; sequential chains; SC components; SCC host entities; and other entities” are defined by user using user interface and unique identifiers/DocString identifiers are created based on the attributes/metadata associated with type of the object)
Claim 12 is rejected under the same rationale as claim 2.

Claim 3.	The method of claim 1, further comprising wherein the determining comprises determining the numeric identifier consisting essentially of a sequence of numeric digits. (¶ 65, 119, 128, identifiers consist sequential numbers)
Claim 13 is rejected under the same rationale as claim 3.

Claim 4.	The method of claim 3, further comprising assigning a value within a string of the sequence of numeric digits based on a determined object type for the object within a set of object types. (¶ 128, each object is given a global document type identifier within a set of different type of identifiers)
Claim 14 is rejected under the same rationale as claim 4.

Claim 9.	The method of claim 4, further comprising storing, in the digital data structure, other information characterizing an object associated with the numeric identifier. (Fischer, ¶¶ 65, 77, 121, additional attributes/information associated with each identifier)

Claim 10.	The method of claim 1, further comprising coordinating, by the at least one processor, address assignment of two or more of the objects based on one or more of a hierarchical relationship or a peer relationship between the two or more of the objects. (Fischer ¶ 53, objects and sub-objects are organized  hierarchally and ¶ 79, 105, address/identification assignment for locating an object is based on users/organizations/peers relationships)
Claim 19 is rejected under the same rationale as claim 10.

Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gamzin Pub. No.: US 2016/0245656 (Gamzin).

Claim 20.	A navigation apparatus for identifying objects in an arbitrary domain, comprising:
means for receiving a new address request with corresponding metadata from a client device for an object within a universal data storage system; (¶ 118, “receiving…a new address request with the corresponding location information from the at least one client device generated by the user interface application, for each…object”
means for determining a unique numeric identifier for the object that is not used as an identifier for any other object in the universal storage system, based at least in part on the metadata;(¶ 119, “determining…a [unique] numeric address for the each…object based at least in part on its selected type (i.e., address type) that is not used as an address for any other object of an identical type”)
means for providing each numeric identifier in association with the corresponding metadata for the object to one or more computer servers for storing as a record in a digital data structure holding different numeric identifiers each associated with a different one of corresponding metadata; and (¶ 120, “maintaining…each numeric address in association with the corresponding location information for the each…object as a record in an on-line data structure holding different numeric addresses each associated with a different one of corresponding location information”)
means for serving the corresponding metadata for the object selected from the on-line data structure in response to at least one query containing the each numeric identifier. (¶ 220, “serving, by the at least one computer server over the computer network, the corresponding location information for the each…object selected from the on-line data structure in response to at least one query  containing the each numeric address”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fischer as applied to claims 1-4 and 11-14 above in view of LaFever, Patent No.: US 10,043,035 (LaFever).

Claim 5.	Fischer taught the method of claim 4; Fischer did not specifically teach  wherein the set of object types further comprises a temporary type that includes an active duration of the numeric identifier for the each object, and further comprising deactivating the numeric identifier for objects of the temporary type, after expiration of the active duration.
LaFever teaches  a set of object types further comprises a temporary type that includes an active duration of the numeric identifier for the each object, and further comprising deactivating the numeric identifier for objects of the temporary type, after expiration of the active duration. (LaFever, col. 5, ll. 14-36; col. 12, ll. 25-42, wherein a temporary ID is assigned to a temporary object and wherein the temporary ID would be expired after predetermined period)
Both Fischer Abs. and LaFever col. 6, ll. 19-47 provide for assigning unique identification number to objects. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing a set of object types further comprises a temporary type that includes an active duration of the numeric identifier for the each object, and further comprising deactivating the numeric identifier for objects of the temporary type, after expiration of the active duration because doing so would further increase usability of Fischer by enabling an object to operate in a dynamically anonymous manner for a desired period of time. 
Claim 15 is rejected under the same rationale as claim 5.

Claim 6.	The method of claim 4, wherein the set of object types further comprises a premium identifier type characterized by a numeric identifier shorter than numeric identifiers for other object types, corresponding to an object data type that includes a monetary value of the premium identifier type. (Fischer, length of an identifier is considered a design choice and Fischer provides for “any suitable form of identifier”; LaFever, col. 12, ll. 25-42; col. 17, ll. 52-67, a temporary ID is assigned to an abject that includes a monetary value for completing a purchase of goods)
Claim 16 is rejected under the same rationale as claim 6.

Claim 7.	The method of claim 6, further comprising collecting, by the at least one processor, payment information in connection with the receiving the new address request of a premium identifier type. (Fischer, ¶¶ 6, 41-43, 117, 149, user provided data for constructing/modifying a sequential chain of moving and non-moving objects received by a database is a request for generating and identifying/new address of a sequential chain; LaFever, col. 12, ll. 25-42; col. 17, ll. 52-67 wherein,  payment information, i.e., /credit card information is assigned a temporary ID for completing a purchase of goods)
Claim 17 is rejected under the same rationale as claim 7.

Claim 8.	The method of claim 4, wherein the determining further comprises determining the numeric identifier using an algorithm based on the type of the object. (Fischer, ¶ 119, 128, “any suitable form of identifier” can be used based on the combination of objects/information; LaFever, col. 58, l. 63-col. 59, l. 16, wherein various algorithms/combinations of Just-In-Time-Identity (JITI) and Dynamic De-Identifiers (DDIDs) are used for different type of object)
Claim 18 is rejected under the same rationale as claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Goodson et al., Patent No.: US 9,507,799:
Abs., “The global object ID can be part of a multilevel object handle, which also can include a location ID indicating the specific location at which the data object is stored, and a policy ID identifying a set of data management policies associated with the data object. The policy ID may be associated with the data object by a client of the storage system, for example when the client creates the object, thus allowing "inline" policy management. An object location subsystem (OLS) can be used to locate an object when a client request does not contain a valid location ID for the object.”
Palamara, Pietro. "Tracing and tracking with the blockchain."
p. 80, “The Electronic Product Code (EPC) is a language for unique identifiers assigned to physical objects, unit loads, locations, or other identifiable entity. EPCs have multiple  presentations, including binary forms suitable for use on RFID tags, and text forms suitable for data sharing among enterprise information systems. When EPCs are encoded onto individual RFID tags, radio waves can be used to capture information at extremely high rates and at distances of more than 10 meters, without line-of-sight contact”; 
p. 81, “The structure of the EPC guarantees worldwide uniqueness of the EPC across all types of physical objects and applications. The action of allocating a new EPC and associating it with a specific physical object is called “commissioning”. Thus, applications and business processes that commission EPCs are responsible to ensure that the same EPC is never assigned to two different physical objects”; 
p. 97, “All the operations of the supply chain were recorded with a unique ID on the blockchain and the customer can access to information about the journey of the product, about the protagonists of the chain and characteristics of components and production processes, through a smart label”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159